0 Oo NY A WN B WwW WB e&

BRB BO BB BR KN NO KO DH HNO Be Be RO BF Rr OO Pr Rr OU Rll UR
on nN WD OF FP WHO NH KF DTD BO CO NHN DTD A Ff W HO KF OC

Case 2:19-cr-00291-JCM-NJK Document 46 Filed 09/11/20 Page 1 of 3

 

——— FILED ———— RECEIVED
——— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

SEP 11 2020

 

be
CLERK US DISTRICT COU
DISTRICT OF NEVADA u

 

 

DEPUTY

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-291-JCM-NJK.
Plaintiff, Final Order of Forfeiture

Vv.
ARTIS LAMAR GRAHAM, II,

Defendant.

 

 

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Artis Lamar Graham,
I, to the criminal offense, forfeiting the property set forth in the Forfeiture Allegation of
the Criminal Indictment and shown by the United States to have the requisite nexus to the
offense to which Artis Lamar Graham, II, pled guilty. Criminal Indictment, ECF No. 1;
Change of Plea, ECF No. 35; Preliminary Order of Forfeiture, ECF No. 38.

This Court finds that on the government’s motion, the court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

The government served every person reasonably identified as a potential claimant in
lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)(i)(A).

This Court finds no petition was filed herein by or on behalf of any person or entity

and the time for filing such petitions and claims has expired.

 
mo Oo tN DO UT BP CY HN

dS bb BR BR HN BLO DO DN HO RR Se Re ROO RPO REPELS ll elle
Sa NQ DW UO BP Wo NY KF DBD O OB nA DBD A F WO NH KF O&O

 

 

Case 2:19-cr-00291-JCM-NJK Document 46 Filed 09/11/20 Page 2 of 3

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); to 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of
according to law:

1. Taurus PT111 G2 9mm semi-automatic handgun, bearing serial number

TKU49424; and

2. any and all compatible ammunition
(all of which constitutes property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

patep segr_L , 2020.

& Lighan

. MAHAN
TATES DISTRICT JUDGE

 
  

 

 
oo ON DH A FP WO HY

hb BPO bw KO BH HY KO DN HNO KK KH KR KF KF KF FeO SES S| le
oN RO wT FR WHO DH YH OS Ob Fe ND DB A FP WH NY KF OS

 

 

Case 2:19-cr-00291-JCM-NJK Document 46 Filed 09/11/20 Page 3 of 3

CERTIFICATE OF SERVICE
Acopy of the foregoing was served upon counsel of record via Electronic Filing on

August 21, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN

FSA Contractor Paralegal

 
